DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because Fig. 2-4 are improper with each figure including underlined reference number(s) (e.g. 2, 4, and 6 in Fig. 2).  An underlined reference character should be used only to indicate a surface or cross section, see 37 CFR 1.84(P)(3).  If it is intended for the device and/or element, then a lead line should be used, see 37 CFR 1.84(q). 
The drawings are objected to because in Figs. 2-4 the unlabeled boxes as pointed out by numerals 2, 4, 6, 8, 12, 14, 16, 22, 80, 82, 84, 86, 92, and 94 should be provided with descriptive text labels (see MPEP 608.02(d)(a) and see 37 CFR 1.83(a)).	
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Sanchez et al. (US 20150257931 A1) in view of Vase et al. (US 20170095649 A1).
Regarding claim 1, Sanchez discloses an apparatus for influencing an intraocular pressure (IOP) of an eye 100 ("IOP control system"; [0025]; fig. 2), the apparatus 100 comprising: 

a first sensor device 114 ("one or more sensors"; [0031]; fig. 3) which captures at least one first characteristic value characteristic for the IOP ("sensors may be configured to measure the pressure of the anterior chamber"; [0032]); 
a second sensor device 114/130 ("one or more sensors"; [0031]; fig. 3 and “atmospheric pressure sensor”; [0034]; fig. 4) which captures at least one second characteristic value characteristic for a pressure acting on the eye ("pressure of the drainage site"; [0032] and “IOP is the difference between the anterior chamber pressure and the atmospheric pressure”; [0036]); and 
a control device 104 ("control device"; [0025]; fig. 4) configured to control the controllable discharge device 102 ("drainage device 102 can be actively actuated by the control device 104"; [0026]) at least at times taking account of the at least one first characteristic value and the at least one second characteristic value ("Information obtained from the sensors may be wirelessly communicated to the control device 104"; [0032]); 
the control device 104 being configured to control a flow cross section of the liquid discharged from the eye (“flow regulating element” and "valves 112 may be controlled via signals from the control device 104"; [0031]); and/or 
the control device 104 being configured such that a flow resistance is controlled and/or regulated ("valves 112 may be controlled via signals from the control device 104"; [0031]).
Sanchez fails to disclose the at least one second characteristic value being characteristic for an intracranial pressure and/or a cerebrospinal pressure. However, Vase teaches a cerebrospinal fluid processing platform (see Abstract) wherein the at least one second characteristic value being characteristic for an intracranial pressure (“configured to read intracranial pressure”; [0110]). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Sanchez’s device such that the at least one second characteristic value being characteristic for an intracranial pressure, as taught by Vase, for the purpose of extrapolating other parameters such as thermomodulation, flow signatures, temperature readings, and flow rate readings as a surrogate intracranial pressure ([0110]).
Regarding claim 2, Sanchez discloses a processor 122 ("processor"; [0034]; fig. 4) which determines a result value taking into account the at least one first characteristic value and the at least one second characteristic value ("processor 122 may perform logic functions based on inputs from the atmospheric pressure sensor 130 and the sensors 114 on the drainage device to determine the current IOP of the eye and/or the operating status of the IOP control system 100"; [0036]), and 
wherein the control device 104 is configured to control the controllable discharge device 102 based on the result value ("flow system 220 may be responsive to the control device 104 based on input data received from the atmospheric pressure sensor 130, the sensors 114, 206, 208, IOP calculations, and/or a pre-programmed treatment protocol (e.g., based on the current IOP or the time lapse after initial implantation)"; [0052]; fig. 4).
Regarding claim 3, Sanchez discloses the result value (“IOP”; [0036]) is a difference of the at least one first characteristic value and the at least one second characteristic value (“IOP is the difference between the anterior chamber pressure and the atmospheric pressure”; [0036]).
Regarding claim 4, Sanchez discloses a communications link 126 (“data transmission module”; [0041]; fig. 4) between at least one sensor device 114 and the control device 104 (“data transmission module 126 may be activated to communicate the open and closed status of individual valves 112, the status of the regulator 116, and/or data from the sensors 114 from the drainage device 102 to the secondary control device 104”; [0041]); and the communications link being radio connections ("data transmission module 126 may be an active device such as a radio"; [0041]).
Regarding claim 5, Sanchez discloses the control device 104 is configured to control the controllable discharge device 102 at least at times only based on one of two measurement values ("flow system 220 may be responsive to the control device 104 based on input data received from the atmospheric pressure sensor 130, the sensors 114, 206, 208, IOP calculations, and/or a pre-programmed treatment protocol (e.g., based on the current IOP or the time lapse after initial implantation)"; [0052]).
Regarding claim 6, Sanchez discloses the control device 104 includes a memory device 124 ("memory"; [0034]; fig. 4) configured to store operational parameters ("a series of pressure readings, IOP calculations, and/or command sequences can be stored in the memory 124"; [0038]).
Regarding claim 7, Sanchez discloses the control device 104 includes at least one control output for controlling a medicament repository ("delivery device 402 also 
Regarding claim 9, Sanchez discloses the controllable discharge device 102 includes a shunt 106 ("drainage device 102 includes a single hollow tube 106"; [0028]; fig. 2).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Sanchez/Vase in view of Kuenen et al. (US 20160128587 A1).
Regarding claim 8, Sanchez/Vase fail to disclose a further sensor device which captures measurement values that are characteristic for a position or orientation of a person's body or of parts of the person's body. However, Kuenen teaches a method for measuring the intracranial pressure, ICP, in a subject (see Abstract) utilizing a further sensor device (“a second sensor” [0032]) which captures measurement values that are characteristic for a position or orientation of parts of the person's body (“a second sensor for measuring the orientation of the head of the subject”; [0032]). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Sanchez/Vase’s device such that a further sensor device which captures measurement values that are characteristic for a position or orientation of parts of the person's body, as taught by Kuenen, for the purpose of measuring the intracranial pressure in a subject ([0021]).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Gunn et al. (US 20150057595 A1) - IOP control device for implantation in an eye of a patient, comprising a drainage tube, a pressure-driven flow system, and a flow rate measurement system.
Field et al. (US 20130204177 A1) - valves and associated systems and methods for use in ophthalmic treatments. In some instances, embodiments of the present disclosure are configured to be part of an IOP control system.
Lattanzio (US 20090275924 A1) - Systems and methods for automatically monitoring and controlling pressure in a body part.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tsung Tai "Ted" Yang whose telephone number is (571)272-8846. The examiner can normally be reached 8:30am - 6pm (EST) M-F, Off every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571) 272-1115. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.Y./Examiner, Art Unit 3781                                                                                                                                                                                                        
/QUANG D THANH/Primary Examiner, Art Unit 3785